CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 31 to Registration Statement No. 033-75116 on Form N-1A of our report dated February 25, 2010, relating to the financial statements and financial highlights of LKCM Funds, including LKCM Aquinas Value Fund, LKCM Aquinas Growth Fund, LKCM Aquinas Small Cap Fund and LKCM Aquinas Fixed Income Fund,and of our report dated February 25, 2010, relating to the financial statements and financial highlights ofLKCM Small Cap Equity Fund, LKCM Equity Fund, LKCM Balanced Fund, LKCM Fixed Income Fund, and LKCM International Fund, appearing in the Annual Report on Form N-CSR of LKCM Funds for the year ended December 31, 2009, and to the references to us under the headings "Financial Highlights" in the Prospectuses and "Independent Registered Public Accounting Firm" and "Financial Statements" in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, WI April 29, 2010
